MEMORANDUM **
Graciela Felix-Gastelum appeals from the 57-month sentence imposed following her guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952(a), and 960(a)(1), (b)(l)(B)(ii), and possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(ii)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Felix-Gastelum contends that the district court erred by denying a mitigating role adjustment under U.S.S.G. § 3B1.2 based on the application of an erroneous legal standard. We conclude that the district court did not err in denying the adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006); see also United States v. Ocampo, 937 F.2d 485, 491 (9th Cir.1991) (recognizing that the district court was entitled to disbelieve defendant’s self-serving statements regarding his own involvement in the scheme).
Felix-Gastelum also contends that the district court procedurally erred at sentencing by failing to consider and address her arguments in support of a below-guidelines sentence under 18 U.S.C. § 3553(a), and that the sentence is substantively unreasonable. We conclude that the district court did not procedurally err, and that the sentence is not substantively unreasonable. See United States v. Carty, 520 F.3d 984, 992-93, 995 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.